DETAILED ACTION
Claims 1, 5, and 6 are currently pending in this Office action.  Claims 5 and 6 are withdrawn as being directed to a non-elected invention.  Claims 2–4 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4–5, filed 07/23/2021, with respect to the rejection(s) of claim(s) 1 under 103 over Wulff et al. (US 2003/0125459 A1; “Wulff ‘459”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Even et al. (US 2010/0003442 A1).

Claim Rejections - 35 USC § 112
	The previous rejection of claim 1 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the amendment removing the indefinite subject matter.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Even et al. (US 2010/0003442 A1).
Even discloses a multi-stage polymer emulsion prepared by: (a) polymerizing a first stage polymer of at least one ethylenically unsaturated monomer; (b) adding monomers to the first stage polymer to form a reinforcing polymer, wherein the monomers in (b) are selected such that the resulting reinforcing polymer(s) has a Tg of 60°C or higher.  Abstract, claim 6.  “Multi-stage polymer” is defined as one formed in two or more stages, where the second stage polymer and any subsequent stage polymers are polymerized in the presence of the first stage and earlier stage polymers.  ¶ 8.  As monomers in first stage (a), ethyl acrylate, methyl acrylate, vinyl acetate, butyl acrylate, 2-ethyl hexyl acrylate, and iso-octyl acrylate are preferred.  ¶¶ 25, 26.  The first polymer is formed in the presence of an initiator and surfactant.  ¶¶ 15, 17, 21, 30.  As monomers in the second and subsequent stages (b), methyl methacrylate, styrene and other styrene monomers, isobornyl methacrylate, and t-butyl methacrylate are preferred.  ¶ 35.  The monomers in the second and subsequent stages (b) are dispersed in the previous polymer and swell the previous polymer before polymerization. The multistage emulsion polymerization yields an adhesive having at least one soft first polymer and at least one reinforcing polymer.  
Even differs from the present claims only because it discloses isobornyl methacrylate and styrene as two of four preferred monomers that produce reinforcing polymers with a Tg of 60°C or higher in the second or subsequent stages.
Given that Even discloses a limited number of preferred monomers to form the second and subsequent reinforcing polymers, where isobornyl methacrylate and styrene are two of the four preferred, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768